 1

 2
                                                                          FILED IN THE
 3                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



 4                                                               Nov 25, 2020
                                                                     SEAN F. MCAVOY, CLERK

 5                         UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                   No. 1:19-CR-02032-SMJ-1

 8                        Plaintiff,             ORDER FOLLOWING
                                                 ARRAIGNMENT ON THIRD
 9   vs.                                         SUPERSEDING INDICTMENT;
                                                 GRANTING IN PART, DENYING
10                                               IN PART DEFENDANT’S MOTION
                                                 TO ENTER DUE PROCESS
11   JAMES DEAN CLOUD,                           PROTECTION ORDER;
                                                 GRANTING DEFENDANT’S
12                        Defendant.             MOTION TO EXPEDITE

13
                                                 ECF Nos. 248, 249
14

15         On Monday, November 23, 2020, Defendant was arraigned on the Third

16   Superseding Indictment (ECF No. 242). The Court heard oral argument on

17   Defendant’s Motion to Enter Due Process Protection Act Order (ECF No. 248).

18   Defendant appeared in person represented by Lorinda Youngcourt, Jay McEntire,

19   and Jeremy Sporn. Assistant United States Attorney Thomas Hanlon represented

20   the United States.



     ORDER FOLLOWING ARRAIGNMENT ON SUPERSEDING INDICTMENT - 1
 1         Defendant was advised of, and acknowledged Defendant’s rights.

 2         Defendant pled not guilty.

 3         The Court appointed counsel to represent Defendant (ECF Nos. 25) and

 4   addressed detention (ECF No. 14) in previous orders.

 5         Defendant is bound over to Judge Salvador Mendoza, Jr. for further

 6   proceedings.

 7         The Court directs the parties to review the Local Criminal Rules governing

 8   discovery and other issues in this case. http://www.waed.uscourts.gov/court-

 9   info/local-rules-and-orders/general-orders.

10         The Court grants in part, and denies in part, Defendant’s Renewed Motion to

11   Enter Due Process Protection Order (ECF No. 248), and grants Defendant’s

12   Motion to Expedite (ECF No. 249). Defendant proposes the Court enter an order

13   pursuant to Federal Rule of Criminal Procedure 5(f) containing alternative

14   language drafted by counsel. ECF No. 248 at 11-14. The Government does not

15   oppose Defendant’s request the Court give a Rule 5(f) instruction, but does not

16   find the proposed alternative instruction warranted in this matter. At this time, the

17   Court declines to utilize the language proposed by Defendant as it has not been

18   approved by the assigned District Judge or the judges of this District.

19         As required by Fed. R. Crim. P. 5(f), the United States is ordered to produce

20   all exculpatory evidence to the defendant pursuant to Brady v. Maryland, 373 U.S.



     ORDER FOLLOWING ARRAIGNMENT ON SUPERSEDING INDICTMENT - 2
 1   83 (1963), and its progeny. Failing to do so in a timely manner may result in

 2   sanctions, including exclusion of evidence or witnesses, adverse jury instructions,

 3   dismissal of charges, and contempt proceedings.

 4         DATED November 25, 2020

 5                               s/Mary K. Dimke
                                 MARY K. DIMKE
 6                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER FOLLOWING ARRAIGNMENT ON SUPERSEDING INDICTMENT - 3
